


--------------------------------------------------------------------------------

[insmedlogo.jpg]

December 3, 2010




Mr. Steve Glover
XXX XXXXXX
XXXX, XX XXXXX
 


 
RE:           Separation and Release Agreement
 
Dear Steve:
 
As you know, your employment with Insmed Incorporated (the “Company”) is being
terminated in connection with the merger by and between the Company and
Transave, Inc. (the “Merger”), and such termination is deemed to be a Qualifying
Termination pursuant to Section 5 of that certain Agreement, dated June 22,
2007, between you and the Company (the “Change in Control Agreement”).  To
ensure that your separation from the Company occurs on mutually acceptable
terms, this separation and release agreement will summarize the terms and
conditions surrounding your separation including, without limitation, the
compensation and benefits that will be provided to you.
 
Termination Date
 
The effective date of the termination of your employment is December 1, 2010
(“Termination Date”).  Whether or not you choose to sign this separation and
release agreement, the Company will pay to you within 30 days after the
Termination Date any unpaid compensation you have earned through the Termination
Date (less applicable withholding and employment taxes).
 
Severance Benefits
 
Since the termination of your employment with the Company is deemed to be a
Qualifying Termination, the following shall apply in accordance with Sections 8
and 10 of the Change in Control Agreement solely in the event that you choose to
sign this Agreement in accordance with Section 8(a) of the Change in Control
Agreement:
 
•
On the first payroll date after the release is signed, providing it is signed
within 45 days from the date of this letter, the Company shall pay you, in a
lump sum cash payment, an amount equal to $425,250 (less applicable withholding
and employment taxes), which represents the sum of 1 times your highest annual
base salary rate while an employee of the Company plus a pro rated bonus amount
calculated by multiplying your annual base salary by the maximum bonus potential
for 2010 (the “Cash Severance Amount”);

 
•
As of the Termination Date, the Company will continue, under the terms as may be
in effect from time to time, your current health, dental, life insurance, D&O
insurance and the other fringe benefits for you and your family equal to what
would have been provided to you had your employment not been terminated until
the eighteen (18) month anniversary of the Termination Date (the “Continuation
Period”); provided that (i) the benefits provided during your taxable year may
not affect the benefits provided to you in any other taxable year; (ii)
reimbursement of any eligible expenses must be made on or before the last day of
your taxable year following the taxable year in which the expense was incurred,
and (iii) the right to such continued coverage is not subject to liquidation or
exchange for another benefit. This Continuation Period shall constitute coverage
continuation period required under the Consolidated Omnibus Budget
Reconciliation Act (“COBRA”); and

 
•
On and after the Termination Date, the Company will provide outplacement
services to you through one or more outside firms chosen by you up to an
aggregate of $10,000, which such services to extend until the earlier of (i) the
twelve (12) month anniversary of the Termination Date or (ii) the date on which
you secure full time employment.

 
For purposes of this separation and release agreement, all of the benefits
described above in this section shall collectively be referred to as the
“Severance Benefits”.
 
Equity Awards
 
In accordance with Section 9 of the Change in Control Agreement, as of the
effective date of the Merger, all stock options held by you as of that time
shall become immediately fully vested and all restrictions imposed on any
restricted stock held by you as of that time shall immediately lapse in full.
 
With respect to any stock options held by you, you should review the individual
stock option agreements to determine whether you can exercise them and, if so,
the conditions under which you may exercise them.
 
Integration of Employment Agreement; Survival of Certain Provisions
 
As of the Termination Date, you acknowledge and agree that this separation and
release agreement shall supersede and replace all benefits, rights and
obligations under the Change in Control Agreement, other than Sections 15 (“Not
Duty to Mitigate”), 16(b) (“Enforceability by Beneficiaries”), 17
(“Confidentiality”) and 18 (“Non-Competition”) which shall remain in full force
and effect, and that this separation and release agreement sets forth all
compensation and benefits to which you are entitled under your Change in Control
Agreement.
 
Release Of Claims Against The Company


Release: In exchange for the Severance Benefits, you knowingly and willingly
release the Company from any kind of claim you have arising out of or related to
your employment and/or the termination of your employment with the Company.


This general and complete release applies to all claims for relief, whether you
know about them or not, that you may have against the Company as of the date of
execution of this separation and release agreement.  This release of claims
includes, but is not limited to any claims under: federal, state or local
employment, labor, civil rights, equal pay, or anti-discrimination laws,
statutes, case law, regulations, and ordinances; federal or state Constitutions;
any public policy, contract, tort or common law theory; any statutory or common
law principle allowing for the recovery of fees or other expenses, including
attorneys’ fees.  The claims that you are releasing include, but are not limited
to, claims under: the Age Discrimination in Employment Act; Family Medical Leave
Act; Title VII of the Civil Rights Act of 1964, as amended; the Civil Rights Act
of 1991; Sections 1981 through 1988 of Title 42 of the United States Code, as
amended; the Sarbanes-Oxley Act (18 U.S.C. Section 1514A), as amended; the
Employee Retirement Income Security Act of 1974, as amended; the Americans with
Disabilities Act of 1990, as amended.  This release does not apply to any claims
that cannot be released as a matter of law, such as those that (1) arise after
the date you sign this Agreement, (2) are for ERISA plan benefits, (3) may be
asserted in an administrative charge filed with a governmental law or regulatory
enforcement agency (although you do release any right to monetary recovery or
reinstatement right in connection with any such charge) or (4) benefits due
under this separation and release agreement.








Non-Disparagement and Cooperation/Assistance


Non-Disparagement: You agree that, except as permitted or required by applicable
law, you will not directly or indirectly: (i) disparage or say or write negative
things about the Company, its officers, directors, agents, or employees; or (ii)
initiate or participate in any discussion or communication that reflects
negatively on the Company, its officers, directors, agents, or employees.  A
disparaging or negative statement is any communication, oral or written, which
would tend to cause the recipient of the communication to question the business
condition, integrity, competence, fairness, or good character of the person or
entity to whom the communication relates.  The foregoing shall not restrict or
preclude you from making statements at the Company’s shareholder meetings.


Cooperation and Assistance: You agree to assist and cooperate with the Company
concerning business or legal related matters about which you possess relevant
knowledge or information.  Such cooperation shall only be provided at the
Company's specific request and will include, but not be limited to, assisting or
advising the Company with respect to any business-related matters or any actual
or threatened legal action (including testifying in depositions, hearings,
and/or trials) about which you possess relevant knowledge or information. In
addition, you agree to promptly inform the Company (by telephonic or written
communication to Insmed Incorporated, Legal Department, 8720 Stony Point Pkwy,
Suite 200, Richmond, Virginia 23235, phone number 804-565-3051, fax
804-565-3512) if any person or entity contacts you in an effort to obtain
information about the Company.


Severability; Entire Agreement; No Oral Modifications; No Waivers


If a court of competent jurisdiction determines that any of the provisions of
this separation and release agreement are invalid or legally unenforceable, all
other provisions of this separation and release agreement shall not be affected
and are still enforceable. This separation and release agreement is a single
integrated contract expressing our entire understanding regarding the subjects
it addresses.  As such, it supersedes all oral and written agreements and
discussions that occurred before the time you sign it except as to any
obligations you may owe to the Company as described in the “Integration of
Employment Agreement; Survival of Certain Provisions” section above that remain
in effect.  This separation and release agreement may be amended or modified
only by an agreement in writing signed by an executive officer of the
Company.  The failure by the Company to declare a breach, or to otherwise assert
its rights under this separation and release agreement, shall not be construed
as a waiver of any of its rights under this separation and release agreement.


Governing Law
 
This separation and release agreement shall be governed by the laws of the State
of Virginia applicable to contracts executed and performed within that State and
without respect to conflict of laws principles.
 
Acknowledgements And Certifications


You acknowledge and certify that:


·  
you have read and you understand all of the terms of this separation and release
agreement and are not relying on any representation or statement, written or
oral, not set forth in this separation and release agreement;

·  
you are signing this separation and release agreement knowingly and voluntarily;

·  
you have been advised to consult with an attorney before signing this separation
and release agreement;

·  
you have the right to consider the terms of this separation and release
agreement for 45 days; however, you do not have to take all 45 days to consider
it, and if you take fewer than 45 days to review this separation and release
agreement, you expressly waive any and all rights to consider this separation
and release agreement for the balance of the 45-day review period; and

·  
the section of this separation and release agreement titled “Release of Claims
Against the Company” includes a release of any claim you might have under the
Age Discrimination in Employment Act (which we call “ADEA Claims”).  For seven
days after signing this separation and release agreement, you have the right to
revoke your release of ADEA Claims.  To revoke your release of any ADEA Claims,
you must inform the Company of your revocation within seven days of having
signed this separation and release agreement.  You should fax your written
revocation to the Company at 804-565-3512.  You should understand that revoking
your release of ADEA Claims does not revoke your release of other claims that
you have released in this separation and release agreement, nor does it affect
the validity or remainder of this separation and release agreement in any way;
and

·  
you and the Company agree that any changes that have been made to this
separation and release agreement from the version originally presented to you do
not extend the 45-day period you have been given to consider this separation and
release agreement, whether those changes are deemed material or non-material.



IF YOU SIGN THIS DOCUMENT BELOW, IT BECOMES A LEGALLY ENFORCEABLE AGREEMENT
EFFECTIVE ON THE DATE SIGNED BY THE COMPANY.




12/6/2010
 
/s/ Steve Glover
Date
 
Steve Glover
     
12/3/2010
 
/s/ Katarina Easley
Date
 
Insmed, Human Resources





 
